Opinion,
Mr. Justice Green :
In this case certain citizens and tax payers of the Bloom school district complain inter alia that the school directors of the district have neglected and refused to appoint a sufficient number of teachers to keep the schools in operation. Answers were filed by the six directors, in sections of three, each. In both the answers it is stated that fifteen of the teachers were appointed at the regular meeting for that purpose on June 24th and that this was all that were to be appointed except the principal. It appears by the evidence that sixteen was the number that were annually appointed for several years immediately previous, and there is no doubt under the pleadings and evidence that this was the number intended to be appointed *301for the year in question, 1887. As the necessity for more than fifteen is alleged in the petition and is not denied in either of the answers, but, on the contrary, both the answers and the recorded proceedings of the directors at their meetings conclusively prove that another was to be appointed but was not, it must be taken that the learned court below was right in holding that there was a necessity for another teacher to be appointed. The evidence taken by the commissioner also fully justified the court in finding as a fact that there was such a necessity. This being so, it is undoubtedly correct that the board of directors, when they failed to appoint an additional teacher, failed to perform an imperative duty.
The proceedings of the board show an unseemly, indeed, an absurd, contest over the amount of a salary to be paid to the additional teacher. Three of the directors insisted that $800 should be paid and the other three insisted that the amount should be $1,000. They refused to make any concessions to each other and actually allowed the appointment of a teacher to go by default, because they were unwilling to agree upon the amount of the salary. Persons who have more pride of opinion than regard for the public interests committed to their care, are not suitable for the exercise of public functions. The best, in fact the only, course to adopt with them is to relieve them from the difficulties of their position and put others in their place. This is what the learned court below did and in an excellent opinion fully vindicated the correctness of its action.
Proceedings affirmed.